Title: From James Madison to Jeremiah Yellott, 30 June 1802
From: Madison, James
To: Yellott, Jeremiah


Sir
Department of State June 30th. 1802.
Your letter of May 30th. with the documents to which it refers were duly received.
The case of the ship Mary, I find, was committed to the patronage of Mr. Murray, the Minister of the U. States then resident at the Hague, by a letter from this Department of June 16. 1800. A letter from Mr. Murray of Septr. 2. 1801. shews that he had repeatedly pressed the claim on the Batavian Government, and that he had just received from the Minister of foreign relations an answer expressing the strongest disposition to do whatever right might require, as soon as the Government should receive from Curacoa a report which the Governor had been instructed to forward, of the proceedings which had then taken place your efforts therefore to stimulate the transmission of this report were well directed. Perhaps they may be repeated now with more effect, the change of circumstances having removed the obstacles or the pretexts heretofore existing, with a view to the same object, as well as to promote an early & favorable decision by the Batavian Government. I have stated the transaction to Mr. Van Polanen the Batavian Minister resident in the United States, and have requested his co-operation. I have &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   Letter not found.



   
   John Marshall to William Vans Murray, 16 June 1800 (DNA: RG 59, IM, vol. 5).



   
   William Vans Murray to JM, 2 Sept. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:80).


